                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                LAKE CHARLES DIVISION
              ZACHARY FLESSNER                       NO. 2:20−CV−00874−JDC−KK (LEAD)

                      VERSUS                         JUDGE JAMES D CAIN, JR

        PROGRESSIVE SOUTHEASTERN                     MAGISTRATE JUDGE KATHLEEN KAY
            INSURANCE CO , et al.



                                                  NOTICE

   In accordance with the order of consolidation, all future pleadings for all cases stated in the order should
bear the lead case number, caption, judge and magistrate judge assignments which are shown above.
Pursuant to LR10.2, the lead caption shall be followed by a listing of the names and docket numbers of
only those cases to which the filing applies. An example caption might read:



                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF LOUISIANA
                                      SHREVEPORT DIVISION

          PAUL PLAINTIFF, ET AL                                  NO. 5:91cv1234 (LEAD)
                                                                 NO. 5:91cv5678 (MEMBER)

                 VERSUS                                          JUDGE STAGG

          DON DEFENDANT, ET AL                                  MAG. JUDGE HORNSBY



    From the point of consolidation forward, electronic filings should be submitted in the lead case.

    In the event that you, in the future, contemplate an appeal in this matter, we wish to direct your attention
to FRCP 54(b) and also FRAP 4(a)(4) and the Fifth Circuit's holding in Harcon Barge Co., Inc. vs. D & G
Boat Rentals, Inc. 746 F2d 278 (5th Cir. 1984).
    For questions regarding this document or transmission, please call our CM/ECF help desk at
1−866−323−1101.
   THUS DONE December 2, 2020.


                                                             TONY R. MOORE
                                                             CLERK OF COURT
